722 N.W.2d 927 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Donald L. DeVAUGHN, a Minnesota Attorney, Registration No. 22391.
No. A06-71.
Supreme Court of Minnesota.
October 25, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Donald L. DeVaughn has committed professional misconduct warranting public discipline, namely, that respondent misappropriated client funds in the amount of $7,750, failed to maintain trust account books and records, and failed to perform required account reconciliations resulting in shortages in respondent's trust account, in violation of Minn. R. Prof. Conduct 1.15(a) and (h) and 8.4(c) and (d).
Respondent has admitted to certain allegations of the petition and has withdrawn his answer to the remainder of the allegations of the petition, recognizing that the remaining allegations of the petition are deemed admitted under Rule 13(b), Rules on Lawyers Professional Responsibility (RLPR). In addition, respondent has repaid the amounts withdrawn from his trust account and has submitted evidence of respondent's clinical depression as a mitigating circumstance. Respondent waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension with no right to apply for reinstatement for a minimum of 18 months.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Donald L. DeVaughn is indefinitely suspended from the practice of law with no right to apply for reinstatement for a minimum of 18 months. The hearing required by Rule 18(d), RLPR, is not waived. In addition, reinstatement shall be subject to successful completion of the professional responsibility portion of the bar examination under Rule 18(e)(2), RLPR, satisfaction of continuing legal education requirements under Rule 18(e)(4), RLPR, and presentation of clear and convincing evidence of physical and mental health necessary to practice law. Respondent shall pay costs and disbursements in the amount of $900 under Rule 24, RLPR, and shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/Helen M. Meyer,
Associate Justice
ANDERSON, Paul H., J., took no part in the consideration or decision of this case.